Citation Nr: 1340646	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-04 329	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION


The Veteran had active military service from August to November 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied service connection for status post cervical and lumbosacral spine surgery.

In May 2009, the Veteran testified during a hearing conducted by a Veterans Law Judge of the Board.  A transcript of that hearing is of record.  In October 2009, the Board re-characterized the issues as set forth above and remanded the matter to the RO for further development.

In November 2010, the Board notified the Veteran that the Veterans Law Judge who conducted his May 2009 hearing was no longer employed by the Board and provided him with the opportunity to appear for an additional hearing.  In January 2011, the Veteran indicated that he wanted to appear at new a hearing before a Veterans Law Judge conducted via video conference.  Thereafter, in January 2011, the Board remanded his case to the RO to comply with his request to be scheduled for a new hearing.

The Veteran was scheduled to appear for the requested video conference hearing in March 2011.  However, because he had injured his back prior to the hearing, in March 2011, he requested that the hearing be rescheduled.  The hearing was rescheduled for June 2011 however, as a result illness in his family, he again requested that the hearing be rescheduled.  In an Informal Hearing Presentation dated in October 2011, the Veteran's representative indicated "[w]e do not request further videoconference hearing given the Veteran's prior requests and prior hearing held in May 2009."  Therefore, the Veteran's hearing request was considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013). 

In November 2011, the Board remanded the Veteran's claims to the RO for additional evidentiary development.

Thereafter, upon review of the record, June 2013, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claims of entitlement to service connection for low back and neck disorders.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2013).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was subsequently rendered and received in August 2013.  In September 2013, the Veteran was given an opportunity to present additional argument and his representative submitted additional written argument later that month. 


FINDING OF FACT

On October 25, 2013, the Board was notified through the Social Security Administration Database that the appellant died in September 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (3).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  





ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


